Citation Nr: 0938830	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for a thoracolumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2005.  The appeal was remanded by the Board in 
June 2008.

VA medical records indicate that the Veteran may have type 2 
diabetes, which is a disease presumptively associated with 
Agent Orange exposure.  In view of the Veteran's documented 
land-based Vietnam service during the Vietnam era, he is 
encouraged to apply for service connection for diabetes.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The issue of service connection for a skin disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was first shown years after service, and was 
not due to any incident of service.

2.  Coronary artery disease was first shown years after 
service, and was not due to any incident of service.

3.  The Veteran served in combat and his statements regarding 
low back injuries in service are consistent with the 
circumstances of his combat service.  

4.  The Veteran currently has a chronic low back disability, 
diagnosed as degenerative joint disease and degenerative disc 
disease of the lumbar spine, status post 
discectomy/laminectomy, and a sufficiently probative medical 
opinion links his current back disability to the in-service 
injuries.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A low back disability, diagnosed as degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
status post discectomy/laminectomy, was incurred in active 
combat service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In a letter dated in April 2005, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the information necessary to substantiate the service 
connection claims on appeal, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  He was 
also provided with information regarding substantiating a 
secondary service connection claim, including by aggravation.  
In March 2006, he was also provided with information 
regarding ratings and effective dates, as to all claims on 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This letter was not sent until after the initial adjudication 
of the claims.  However, subsequently, the claim was 
readjudicated, and supplemental statements of the case were 
provided, most recently in August 2009, thus correcting the 
timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  Service treatment records have been obtained.  
All available VA medical records, dated from 2004 to 2009, 
have been obtained.  Earlier records were requested, but none 
were located, and in September 2006, VA made a formal finding 
that additional VA treatment records from the Dallas VAMC 
were not available.  The Veteran was notified of this in 
September 2006.  Records from VA facilities in Iowa were also 
requested, but none were located, and the Veteran has not 
stated that he received treatment at a VA facility in Iowa.  
The evidence does reflect that the Veteran has had private 
treatment for conditions at issue, but he has declined to 
provide copies or authorize the release of such records.  See 
Wood v. Derwinski, 1 190, 193 (1991) ("The duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.")  SSA records were obtained.  A VA 
nexus opinion is not warranted because, as to the issues 
denied, there is no credible evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, or a credible indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As to the allowed claim, 
the evidence is sufficient for a determination. 

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including osteoarthritis, cardiovascular 
disease and hypertension, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  To establish service connection, a 
Veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Veteran served two tours of duty in Vietnam.  During the 
first, from December 1967 to December 1968, his occupational 
specialty was Scout Observer.  During his second tour, from 
February 1971 to January 1972, he was a reconnaissance team 
leader and an ammunition specialist.  He was awarded the 
Combat Infantryman Badge, and his campaign participation 
included the Tet Counteroffensive in September 1968.  These 
factors conclusively establish that that the Veteran engaged 
in combat, and, accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) are for application.  

In the case of any Veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Specifically, if a 
combat Veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, however, and not to whether the Veteran 
has a current disability or whether a current disability is 
linked to the incident in service.  See Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Coronary Artery Disease and Hypertension

The Veteran contends that his coronary artery disease and 
hypertension are due to his Vietnam service.  

Service treatment records do not show symptoms of coronary 
artery disease or hypertension during service.  The Veteran's 
blood pressure on the March 1967 enlistment examination was 
120/80, and on the separation examination in February 1974, 
his blood pressure was 120/84.  

In his December 2004 claim, the Veteran stated that he had 
been treated for coronary artery disease and hypertension 
beginning in 2001 at the Dallas VAMC.  Records from that 
facility do not show any treatment prior to an Agent Orange 
Registry examination in January 2004.  At that time, the 
Veteran stated that he had hypertension.  On examination, his 
blood pressure was 146/93.  He was seen for treatment in 
February 2004, at which time, he reported a past history of 
coronary artery disease, status post stent, and hypertension.  
In April 2004, he brought a report from his cardiologist with 
him, who gave details of an angioplasty in 2001 and also an 
essentially normal echocardiogram.  The pertinent diagnosis 
was coronary artery disease.  An examination conducted for 
SSA in October 2004, likewise disclosed a history of 
hypertension and coronary artery disease, status post stent 
in 2001.  The November 2004 SSA determination noted 
hypertension as a secondary disability, and VA treatment 
records show his continued follow-up for this disease.

Thus, although the evidence establishes that the Veteran 
underwent an angioplasty in 2001, he has not provided any 
evidence of the history leading to that procedure, or 
authorized the release of records of the private treatment 
and surgery.  He has not indicated that coronary artery 
disease or hypertension was clinically identified prior to 
2001, nor described any symptoms present in service.  There 
is, in sum, no evidence indicating that either coronary 
artery disease or hypertension was present in service, or 
within a year thereafter, and there is no competent evidence 
suggesting that coronary artery disease or hypertension, 
first clinically demonstrated many years later, are related 
to service.  The only evidence in support of his claim is his 
belief that the conditions are due to Vietnam service.  As 
there is no evidence of any pertinent symptoms until many 
years after service, however, the matter is not subject to 
lay observation, and he is not competent to state that either 
condition is related to service.  Such a determination 
requires medical expertise, and there is no medical evidence 
in support of the assertion.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hypertension and coronary artery 
disease.  Moreover, because the Veteran does not claim that 
any symptoms were present in service, the provisions of 
38 U.S.C.A. § 1154(b), which relate only to the issue of 
service incurrence, are not for application.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor; however, 
because the preponderance of the evidence is against the 
claims, the claims must be denied.  38 U.S.C.A. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Back Disability

The Veteran states that he injured his back in service.  In 
June 2009, the Veteran stated that he was treated in service 
in 1971 for back pain.  Although service treatment records do 
no show any back complaints or abnormal findings in service, 
he is a combat Veteran, with a reduced evidentiary burden.  
See 38 U.S.C.A. § 1154(b).  The Board specifically finds that 
a back injury is consistent with the circumstances of combat 
service.  

The VA Agent Orange Registry examination in January 2004 
disclosed a large lumbar scar and limited flexion.  When seen 
at the VA for treatment in February 2004, the Veteran 
reported a long history of back complaints, and said he had 
undergone back surgery on three occasions, in 1974, 1976, and 
1989.  In June 2004, he had limitation of motion of the 
lumbar spine, and complained of left buttock pain and 
numbness radiating to the knee.  He was referred to the 
physical medicine and rehabilitation clinic.  He gave a 
history low back pain with left buttock pain, with numbness 
along the buttock, anterior thigh, groin, and proximal to the 
knee.  He had aching along the entire left thigh.  There was 
pain and paresthesias along the left toe as well.  Walking 
and sitting aggravating the pain.  This had been going on for 
8 months, and had started gradually without any preceding 
injury.  He also had a history of three surgeries in 1974, 
1976, 1989, but had only had back pain each time.  Thus, it 
appears from the context of the record that the Veteran was 
referring to the left lower extremity symptoms, rather than 
the back pain, when he stated it had started eight months 
earlier.  On examination, he had limitation of motion in all 
directions, with pain.  A magnetic resonance imaging (MRI) 
scan in August 2004 disclosed multi-level degenerative disc 
disease in the lumbar spine with broad-based disk protrusions 
an associated facet joint hypertrophic changes.  
  
In October 2004, the SSA evaluation also disclosed a history 
of back surgery in 1974, 1976, and 1989.  Degenerative disc 
disease was noted as the primary disability in the SSA 
determination dated in November 2004.

Records show the Veteran's continued follow-up in the VA 
physical medicine and rehabilitation spine clinic.  In March 
2008, an MRI was conducted, which showed disc bulges 
throughout the lumbar spine, worse at L2-3 and L3-4 with 
neural foramina and spinal canal stenosis.  Evidence of prior 
surgery was noted at L3-4.  In September 2008, the pertinent 
assessment was lumbar degenerative joint disease and 
degenerative disc disease, status post discectomy/laminectomy 
(three times) of lumbar the spine.  

W. Vandiver, M.D., a board certified orthopedic surgeon, 
wrote, in September 2008, regarding an evaluation of the 
Veteran in July 2008.  He said that the Veteran stated that 
he was a K-9 handler and carried a very heavy pack, and 
stated that he had multiple low-grade injuries to his back, 
which were evaluated but not treated during his time in the 
military.  Dr. Vandiver stated that the Veteran's lower back 
condition appeared to be chronic, and appeared to date back 
to the late 1960's when he was in the military.  He stated 
that the Veteran's low back pathology with radiation of pain 
into his left leg was consistent with multiple low-grade 
injuries occurring while he was on active duty.  

The Board observes that there is a gap nearly 40 years 
between service and the first contemporaneous, post-service 
indication of a back disorder, and this weighs against the 
claim.  When initially evaluated at the VA in 2004, however, 
the Veteran reported a history, dating back to 1974, of three 
prior back surgeries, and a long scar was present at that 
time.  Moreover, there is no medical evidence contradicting 
Dr. Vandiver's opinion.  Considered together with the 
Veteran's credible history of in-service injury, which is 
consistent with the circumstances of his documented combat 
service, and Dr. Vandiver's unrefuted medical opinion, the 
Board finds that the evidence is in equipoise.  Thus, with 
the resolution of all reasonable doubt in the Veteran's 
favor, service connection for a low back disability, 
diagnosed as degenerative joint disease and degenerative disc 
disease of the lumbar spine, status post 
discectomy/laminectomy, is warranted.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for a low back disability, diagnosed as 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, status post discectomy/laminectomy, is 
granted.  


REMAND

The Veteran contends that he has a skin disorder that 
developed as a result of his exposure to Agent Orange in 
Vietnam.  A Veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to certain herbicide agents (e.g., Agent 
Orange).  In the case of such a Veteran, service incurrence 
for the following diseases will be presumed if they are 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, and trachea), and 
soft-tissue sarcomas, and AL amyloidosis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran has not been diagnosed as having any of the 
presumptive skin conditions, nor is there competent medical 
evidence in support of his claim that he has a skin condition 
due to Agent Orange exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  In his claim received in December 
2004, however, he stated that he had had a skin condition in 
1969, which had not been treated, which raises the issue of 
direct service incurrence.  See Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim).  

Service treatment records do not show any skin complaints or 
abnormalities in service.  After service, VA medical records 
show that in January 2004, an Agent Orange Registry 
examination was conducted.  The Veteran reported that he had 
had a rash on his back in 1968.  On examination, he had 
hyperpigmentation of both cheeks, and a miliary rash on the 
back.  The provisions of 38 U.S.C.A. §  1154(b) apply to the 
Veteran's statement of service incurrence.

VA records show that the Veteran has been diagnosed as having 
a number of different skin disorders.  He began treatment in 
the dermatology clinic in October 2007 for complaints of 
itching all over and hyperhydrosis since 1974, which he said 
was getting worse.  On examination, he had follicular 1 mm 
papules, flesh colored, with no excoriations, eczematous 
patches or pustules.  The assessment was pruritis secondary 
to multiple etiologies, and hyperhydrosis likely idiopathic 
and secondary to obesity.  When seen for follow-up in January 
2008, examination disclosed velvety hyperpigmented plaques on 
the posterior neck suggestive of acanthosis nigricans, and 
hyperpigmented follicular-based papules on the triceps 
bilaterally.  The impression was pruritis most likely 
secondary to cholinergic urticaria, improved; notalgia 
paresthetica; and keratosis pilaris.  In March 2008, he was 
noted to have seborrheic dermatitis on the face, and 
keratosis pilaris on the back.  In September 2008, he 
complained of severe pruritis of the back, which he said he 
had had since 1964.  On examination he had malar 
hyperpigmentation consistent with a variant of acanthosis 
nigricans, hyperpigmented macules of the upper chest, and 
diffuse hyperpigmented somewhat violaceus most follicular 
papules and macules on the back.  The assessment was 
disseminated and recurrent infundivulofolliculitis; 
seborrheic dermatitis; and keratosis pilaris.  A VA 
dermatology clinic note in November 2008 reported that the 
Veteran had a history of folliculitis, keratosis pilaris, and 
seborrheic dermatitis.  He also complained of itching of the 
back since 1964, which was worse with sweating.  

The Veteran's statements that he has a skin disorder which 
began at the time he was in service, together with the 
medical evidence of current skin disorders, is sufficient to 
trigger an examination for this combat Veteran.  See Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. §§ 1154(b), 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has a chronic skin disability 
of service origin.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any of the 
veteran's skin disorders had their onset 
in service or are related to any events 
which occurred in service.  It is 
essential that the examiner provides a 
complete medical rationale for any opinion 
provided.  
2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for a skin disability.  If the 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


